Citation Nr: 9929184	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether an October 1957 rating decision that denied service 
connection for an acquired psychiatric disorder was clearly 
and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from June 1949 to 
September 1949, and from June 1954 to May 1957.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's claim 
that the initial rating decision, dated October 1957, which 
denied service connection for an acquired nervous disorder, 
was clearly and unmistakably erroneous (CUE).  


FINDING OF FACT

The rating decision of October 22, 1957, which denied service 
connection for an acquired psychiatric disorder, was based on 
the correct facts as they were known at that time and was in 
accordance with the existing laws and regulations, and the 
veteran did not appeal that decision.


CONCLUSION OF LAW

The decision of October 22, 1957, which denied service 
connection for an acquired psychiatric disorder, does not 
contain clear and unmistakable error. 38 U.S.C.A. §§ 1131, 
7105 (West 1991); 38 C.F.R. § 3.105 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has taken issue with a rating decision issued by 
the RO on October 22, 1957, which denied service connection 
for an acquired psychiatric disorder.  As the record 
indicates that the RO notified the veteran of the October 
1957 rating decision, and the veteran did not initiate an 
appeal of that decision, that decision is considered "final" 
absent a finding of clear and unmistakable error.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (1998).

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has defined clear and unmistakable 
error as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  The Court has also held that such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  The mere misinterpretation of 
facts does not constitute clear and unmistakable error.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  It is within the foregoing 
context that the Board will consider the legal and factual 
predicates for the RO's October 1957 rating decision, as well 
as the veteran's contentions with regard thereto.

The principal thrust of the veteran's appeal is that his 
psychiatric problems in service were misdiagnosed as a 
personality disorder.  Thus, the veteran contends that the RO 
incorrectly applied the laws and regulations to the facts 
regarding service connection.  He further argues that service 
connection for an acquired psychiatric disorder would have 
been granted if the RO had fulfilled its duty to assist and 
scheduled him for a VA psychiatric examination.  

The applicable law and regulations in effect at the time of 
the October 1957 rating decision provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131. The payment of disability 
compensation or pension is authorized in cases where it is 
established that disabilities are shown to have been directly 
incurred in, or aggravated by, active military or naval 
service within the dates prescribed under each act and under 
Public Law 344, 74th Congress, provided that such incurrence 
or aggravation was not the result of the willful misconduct 
of the veteran. 38 C.F.R. § 3.77 (1956).

38 C.F.R. § 3.63(b)(1956) provided that every person employed 
in active service shall have been taken to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities or disorders noted at the 
time of the examination, acceptance and enrollment or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed prior to acceptance and enrollment and was 
not aggravated by such service.

The evidence of record at the time of the RO's October 1957 
rating decision consisted solely of the veteran's service 
medical records.  Review of the veteran's service medical 
records from his first period of service (June 1949 to 
September 1949) show that he was seen in July 1949 for 
complaint of pain in his head.  He was referred to the mental 
hygiene clinic and a note of "immature" was made in mid-
July 1949.  He was discharged from the U.S. Army with a 
general discharge in September 1949; a service physical 
examination report dated in September 1949 found 
neuropsychiatric systems to be normal and the veteran to be 
qualified for discharge.

Review of the veteran's service medical records for his 
second period of service (June 1954 to May 1957) revealed a 
normal induction physical examination.  Intake records from 
the mental hygiene clinic dated December 1954, indicate the 
veteran was referred for evaluation by a chaplain because of 
difficulty adjusting.  Progress notes dated January 1955, 
show that the veteran admitted his main motivation in coming 
to the clinic was to get out of the service.  The diagnostic 
impression was an inadequate personality.  In February 1957 
the veteran complained of nervousness; the diagnoses were:  
enuresis, frequency; anxiety; emotional instability.  Service 
discharge examination report, dated March 1957, noted a 
normal psychiatric system.

Review of the veteran written application for VA compensation 
benefits dated September 1957, also revealed no reference to 
any psychiatric or nervous disorder.  Rather, the only listed 
medial condition was a bilateral ear disorder which he 
alleged he had received medical treatment for in service.

The RO thereafter, by rating decision dated October 1957, 
denied service connection for several conditions, to include 
a personality disorder, manifested by emotional instability 
reaction on the basis that such a condition was a 
constitutional or developmental abnormality and not a legal 
"disability" for purposes of award of service connection.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatable."  Akins v. 
Derwinski, 1 Vet.App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet.App. 310, 313-4 (1992).  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet.App. 40, 43 
(1993).  In Russell, Fugo, and other decisions, the Court has 
emphasized that merely to aver that there was CUE in a rating 
decision is not sufficient to raise the issue.  The Court has 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The Board finds that there was no clear and unmistakable 
error in the October 1957 rating decision.  There is no 
evidence in the claim file demonstrating that the correct 
facts as they were known at the time were not before the 
adjudicators in October 1957.  Additional evidence, which was 
not considered and which was in existence at the time of the 
October 1957 rating decision has not been introduced into the 
record.  The Board finds that the October 1957 rating 
decision correctly noted that the veteran's service records 
contained no evidence of an acquired psychiatric disorder 
other than a personality disorder.  

Furthermore, it appears that the RO correctly applied the 
existent laws and regulations to the facts.  Accordingly, it 
cannot be said that the decision in 1957 was clearly and 
unmistakably erroneous.  Furthermore, with regard to the 
veteran's argument that the RO committed CUE when it failed 
to assist him in the development of his claim by scheduling a 
VA examination, the Board notes that a breach of the duty to 
assist cannot form the basis of a CUE claim.  Baldwin v. 
West, No. 96-1170 (Sept. 7, 1999).  Absent any evidence which 
showed that the appellant had an acquired psychiatric 
disorder, other than a personality disorder, in October 1957, 
that was of service origin, the Board concludes that the 
October 1957 rating decision was not clearly and unmistakably 
erroneous.  Fugo, 6 Vet. App. at 43.  


ORDER

Clear and unmistakable error not having been found in the 
October 1957 RO decision, the benefit sought remains denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


